Citation Nr: 1807082	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-55 142	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for tension headaches.



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 2013 to March 2017.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2017 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted, inter alia, service connection for tension headaches.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew his appeal for an initial compensable rating for tension headaches.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable rating for service-connected tension headaches have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In May 2017, the Veteran filed a notice of disagreement regarding the assigned rating for his newly service-connected tension headaches disability, and in October 2017 he perfected that appeal.  On December 18, 2017, the RO certified the matter to the Board.

Thereafter, and prior to promulgation of a decision by the Board, the Veteran stated that he wished to withdraw his appeal of the assigned rating for his service-connected tension headaches disability.  See Veteran's December 2017 "Withdrawal of Appeal."  There consequently remains no allegation of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the pending appeal for an initial compensable rating for tension headaches and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


